                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             Civil Action No.: 1:18-cv-1046


HUI MINN LEE,                        )
     Plaintiff,                      )
                                     )
                                     )       Plaintiff’s Response in Opposition to
       vs.                           )       Defendant’s Motion for Summary Judgment
                                     )
                                     )
MARKET AMERICA, INC.,                )
    Defendant.                       )


COMES NOW the Plaintiff, Hui Minn Lee, by and through the undersigned counsel and

pursuant to Rule 56 of the Federal Rules of Civil Procedure, responding in opposition to the

Defendant’s Motion for Summary Judgment. In support of this response, the plaintiff files her

memorandum with attached exhibits contemporaneously herewith.



This the 4th day of June, 2021.

GRAY NEWELL THOMAS, LLP

BY:    /s/ Angela Gray
       Angela Newell Gray
       7 Corporate Center Court, Suite B
       Greensboro, NC 27408
       Telephone:     (336) 285-8151
       Facsimile:     (336) 458-9359
       Email:         angela@graynewell.com
       Attorney for Plaintiff
       NC Bar # 21006




                                                1


       Case 1:18-cv-01046-WO-JLW Document 35 Filed 06/04/21 Page 1 of 2
                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                             Civil Action No.: 1:18-cv-1046


HUI MINN LEE,                              )
     Plaintiff,                            )
                                           )
                                           )
       vs.                                 )              Certificate of Service
                                           )
                                           )
MARKET AMERICA, INC.,                      )
    Defendant.                             )


       I, Angela Newell Gray, Attorney for the Plaintiff, do hereby certify that I served the
foregoing Plaintiff’s Response in Opposition to the Defendant’s Motion for Summary Judgment
upon counsel for the Defendant shown below by electronically filing the same with the Clerk of
Court using the CM/ECF system which will send notification of such filing to the following
attorney of record;
                             Camilla DeBoard; cfd@trslaw.com



This the 4th day of June, 2021.

       /s/ Angela Gray
       Angela Newell Gray
       Gray Newell Thomas, LLP
       7 Corporate Center Court, Suite B
       Greensboro, NC 27408
       Tel: (336) 285-8151
       Fax: (336) 458-9359
       Email: angela@graynewell.com
       NC State Bar #21006




                                               2


       Case 1:18-cv-01046-WO-JLW Document 35 Filed 06/04/21 Page 2 of 2
